COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-179-CV
 
 
COREY TAYLOR BEASLEY                                                    APPELLANT
 
                                                   V.
 
FORT
WORTH POLICE OFFICERS                                            APPELLEES
MR. TIGNETTE AND R.D.
GLIFOUR                                                         
 
                                              ------------
 
           FROM
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On June 4, 2007, we notified
Appellant that we were concerned this court may not have jurisdiction over this
appeal because it appeared that the notice of appeal was not timely filed.  We stated that the appeal might be dismissed
for want of jurisdiction unless Appellant or any party desiring to continue the
appeal filed with the court a response showing grounds for continuing the
appeal.  See Tex. R. App. P. 42.3(a), 44.3.  Although Appellant filed a response, it does
not show grounds for continuing the appeal.
On October 5, 2006, the trial
court dismissed the underlying case pursuant to Texas Rule of Civil Procedure
165a.  See Tex. R. Civ. P. 165a. 
No post-judgment motion was filed to extend the appellate deadline;
therefore, Appellant=s notice of
appeal was due December 4, 2006.  See
Tex. R. App. P. 26.1(a)(1).  However, Appellant did not file his notice of
appeal until May 30, 2007.     
The time for filing a notice
of appeal is jurisdictional in this court, and absent a timely-filed notice of
appeal or extension request, we must dismiss the appeal.  See Tex.
R. App. P. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997) (holding that once extension period has passed, a party can no
longer invoke an appellate court=s jurisdiction).
Accordingly, we dismiss the
appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a),
43.2(f).  
 
PER CURIAM
 
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
July 26, 2007




[1]See Tex.
R. App. P. 47.4.